Citation Nr: 1024205	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a right eye disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 through 
February 1982 and from October 2004 through March 2006.  The 
Veteran also had service in the Kansas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  


FINDING OF FACT

The evidence of record demonstrates that a right eye disorder 
is related to active duty service.


CONCLUSION OF LAW

A right eye disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim for service connection for a right eye disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  This is so because the Board is taking 
action favorable to the Veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that service connection is warranted for 
a right eye disorder.  The Veteran argues that in late 
October 2004 or early November 2004, during active duty 
service, he fell from a four to five-foot tall countertop and 
hit his back, legs, and head.  He further alleges that, in 
August 2006, approximately five months after his discharge 
from active duty service, he began experiencing a haze around 
the things that he was looking at.  He underwent an eye 
examination at that time, which revealed a retinal tear in 
the right eye.  The Veteran alleges that his current right 
eye retinal tear was caused by his fall during active duty 
service when he hit his head.

The Veteran's available service treatment records are 
negative for any complaints of or treatment for a right eye 
disorder.  In an October 2004 pre-deployment health 
assessment, the Veteran denied any health issues.  The 
reviewing physician noted that no eye referral was indicated.  
An October 2005 medical review is also negative for any 
complaints of a right eye disorder.  A December 2005 post-
deployment health assessment indicates that the Veteran 
denied having redness of the eyes with tearing and dimming of 
vision like the lights were going out during his deployment.  
A January 2006 post-deployment health assessment also 
reflects that the Veteran denied a history of redness of the 
eyes with tearing and dimming of vision like the lights were 
going out during his deployment.  However, the Veteran's 
service treatment records contain a statement from the 
Veteran, dated in September 2005, which notes that in early 
November 2004 while stationed at Fort Lewis, Washington, he 
fell approximately four or five feet from the top of a 
counter.  He noted that he landed on his back and his head, 
and that he was wearing body armor, including a Kevlar 
helmet.  He stated that he did not seek medical treatment for 
fear of being sent home.

VA treatment records from June 2006 through August 2007 
reveal the Veteran's complaints of and treatment for a right 
eye disorder.  In June 2006, the Veteran reported that he had 
difficulty reading with a haze around everything, especially 
lights.  He also noted that his eyes tear up if air is 
blowing in them.  Physical examination of the eyes revealed 
that vision without glasses was 20/20.  The sclera and cornea 
were clear, and extraocular eye movements were intact.  The 
pupils were round, equal, and reactive to light and 
accommodation.  An August 2006 treatment record again notes 
the Veteran's complaints of difficulty reading and seeing a 
haze around everything.  His vision was reported to be 20/20.  
The Veteran was referred to the eye clinic.  Another August 
2006 treatment record reflects that the Veteran complained of 
difficulty reading and seeing a haze around everything.  
Examination revealed uncorrected visual acuity of 20/20, 
bilaterally, with a refraction of +1.25 in the left eye.  
Examination of the pupils revealed them to be equal, round, 
and reactive to light with no afferent pupillary defect.  
There were full extraocular eye movements, and confrontation 
visual fields were full, bilaterally.  Tonometry results were 
16/16.  A slit lamp examination revealed lids, lashes, and 
conjunctiva to be within normal limits, bilaterally.  The 
corneas and lenses were clear, and the irises were within 
normal limits.  An ocular fundus examination revealed optic 
disc measurements of 0.25, bilaterally.  Examination of the 
macula showed a partially detached thick epiretinal membrane 
in the temporal right macula with traction.  The vessels and 
periphery were within normal limits, bilaterally.  The 
diagnoses were presbyopia and epiretinal membrane in the 
right eye, possibly due to an old trauma.  

An August 2007 treatment record notes that the Veteran had 
progressive floaters in the right eye.  Examination revealed 
visual acuity of 20/20 in both eyes.  Slit lamp examination 
revealed the lids, lashes, and conjunctiva to be within 
normal limits, bilaterally.  The corneas were clear, the 
irises were within normal limits, and the lenses were clear, 
bilaterally.  An ocular fundus examination revealed optic 
disc measurements of 0.25, bilaterally.  Examination of the 
macula revealed a partially detached thick epiretinal 
membrane in the temporal right macula with traction.  The 
vessels were within normal limits, bilaterally.  In the 
periphery, there were no holes or tears, bilaterally.  The 
diagnoses were presbyopia and epiretinal membrane, right eye 
possibly due to old trauma.

In a September 2006 statement, Command Sergeant Major C.J.R. 
reported that in late October 2004 while training at the 
Mobilization Station at Fort Lewis, Washington, he witnessed 
the Veteran climb over a counter top and accidentally fall 
hard to the concrete floor from an approximate height of five 
feet.  Command Sergeant Major C.J.R. noted that the Veteran 
was wearing all of his combat gear when he fell, and that a 
minute or so after his fall, the Veteran got up and continued 
to train.  He indicated that it was "entirely possible that 
he sustained physical injury during his fall" and that the 
Veteran was a "'Can Do' Soldier and he pushed himself 
through training."

In May 2007, the Veteran underwent a VA cranial nerves 
examination.  The Veteran reported that he fell to the 
concrete floor from the counter top of a hotel desk at Fort 
Lewis, Washington, and that he hit his head on the cement 
floor.  He noted momentary loss of consciousness.  He also 
stated that he did not know of any problem with his right eye 
until he was seen by a VA eye doctor who asked him whether he 
had a history of trauma to the head.  He complained of 
difficulty reading and seeing a haze around everything, but 
he reported no change in vision.  The diagnosis was partially 
detached retina of the right eye.  With regard to the 
etiology of the Veteran's right eye disorder, the VA examiner 
concluded that it was "[m]ost likely due to acute and sudden 
trauma to the head."

In support of his claim, the Veteran submitted medical 
treatise information pertaining generally to retinal tears 
and retinal detachment and to the causes of retinal breaks, 
including blunt injury of the posterior segment.

In an August 2007 statement, Sergeant First Class J.D.P. 
reported that, on approximately October 23, 2004, he 
witnessed the Veteran fall from an unstable desk or office 
furniture to the fall, and that he sustained a hard blow to 
his back, legs, and head.  Sergeant First Class J.D.P. 
further noted that the Veteran's fall was severe enough to 
cause extensive bruising on the legs and back immediately.

The Board finds that the evidence of record supports service 
connection for a right eye disorder.  There is evidence of a 
current right eye disorder, diagnosed as a partially detached 
retina of the right eye.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's available 
service treatment records are negative for any complaints of 
or treatment for a right eye disorder or head injury, the 
Veteran has provided competent and credible statements that 
he fell approximately four to five feet to the concrete floor 
from a countertop during service and that he sustained a hard 
blow to the head.  In addition, the claims file reflects 
statements from Sergeant First Class J.D.P. and Command 
Sergeant Major C.J.R. which corroborate his contentions that 
he fell from a countertop during service, and sustained a 
blow to the head.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Veteran's lay statements are competent and credible 
evidence that he fell from a countertop during service and 
sustained a hard blow to the head.  

In addition, the medical evidence of record reflects that the 
Veteran's current right eye disorder is directly related to 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability).  In a May 2007 VA examination, the VA examiner 
concluded that the Veteran's right eye disorder was "[m]ost 
likely due to acute and sudden trauma to the head."  
Although the May 2007 VA examiner did not specifically relate 
the Veteran's right eye disorder to his head trauma during 
service, the record does not reflect that the Veteran 
suffered any other head injuries.  In fact, the Veteran 
reported in an August 2007 statement that his inservice head 
injury was his only major head trauma.  Moreover, the record 
reflects that the Veteran first complained of eye 
symptomatology in June 2006, merely three months after 
service discharge.  Thus, the May 2007 VA examiner's opinion 
is sufficient evidence of a medical nexus to the Veteran's 
inservice head injury.  See Hickson, 12 Vet. App. at 253.  
Accordingly, as the competent medical and lay evidence of 
record reflect that the Veteran's right eye disorder is 
related to his active duty service, service connection is 
warranted.


ORDER

Service connection for a right eye disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


